Title: James Monroe to James Madison, 10 September 1829
From: Monroe, James
To: Madison, James


                        
                            
                                Dear sir
                            
                            
                                
                                    Oak hill
                                
                                Sepr 10. 1829.
                            
                        
                         
                        I am anxious to know the state of your health, & whether it is such, as will enable you to attend the
                            convention. I most earnestly hope that you will be able to attend it, for if I go, I shall be much gratified to meet you
                            there, and whether I do or not, I am satisfied that your presence, altho you might take no part, in the discussion, would
                            have a very useful effect. My health since, we parted, has been very weak, and often affected, with slight bilious
                            attacks, which altho’ removed with prompt remedies, have nevertheless kept me, in the state in which you saw me. At this
                            time, it is rather better, than it has been, and the prospect is favorable, of my being able to attend, but this will
                            depend, on their being no future impediment. Mrs Monroe intended to accompany me, but this is now renderd impossible,
                            since her state at best, will only be such, as to justify my leaving her, under the care of our daughter Mrs Hay. We hope
                            that Mrs Madison enjoys good health, to whom present, the best regards of our whole family. Very sincerely I am dear sir
                            your friend—
                        
                        
                            
                                James Monroe
                            
                        
                    Still I would risk nothing—